NO. 07-05-0330-CR
                                  NO. 07-05-0331-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                OCTOBER 31, 2005
                         ______________________________

                              BRYAN JAMES NESBITT,

                                                              Appellant

                                            v.

                               THE STATE OF TEXAS,

                                                     Appellee
                       _________________________________

             FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

             NOS. 46-558-A & 46-559-A; HON. HAL MINER, PRESIDING
                      _______________________________

                        Memorandum Opinion of Dismissal
                        _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      On September 19, 2005, Bryan James Nesbitt filed with the district clerk a letter

evincing his desire to appeal his two convictions. We treat it as a notice of appeal. See

Palma v. State, 76 S.W.3d 638, 641 (Tex. App.–Corpus Christi 2002, pet. ref’d) (obligating

us to treat as a notice of appeal most any document that evinces appellant’s desire to

appeal after conviction and sentencing). The convictions and sentences were imposed on

May 21, 2004, however. Since more than a year lapsed between the two dates, it is
obvious that appellant’s attempt to appeal is belated. TEX . R. APP. P. 26.2(a) & (b) (stating

that one has either 30 or 90 days from the date sentence is imposed or suspended in open

court to perfect an appeal). Consequently, we have no jurisdiction over the appeals.

       The appeals are dismissed for want of jurisdiction.



                                                  Per Curiam



Do not publish.




                                              2